 304DECISIONSOF THE NATIONALLABOR RELATIONS BOARDLivingstone CollegeandLivingstone College Federa-tion of Teachers and Librarians,AFT, AFL-CIO, Local4110,Petitioner.Case 11-RC-4989July 29, 1988DECISION AND DIRECTION OFELECTIONBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTUpon a petition filed under Section 9(c) of theNational Labor Relations Act, a hearing was heldon April 29 and 30,1981, before Hearing OfficerJasper C.Brown Jr. Following the hearing andpursuant to Section102.67 of theNational LaborRelations Board Rules and Regulations,theRe-gionalDirector for Region 11 transferred the caseto the Board for decision.'The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.The Employer,Livingstone College, is en-gaged in commerce within the meaning of the Actand it will effectuate the policiesof the Act toassert jurisdiction over it.2.ThePetitioner,Livingstone College Federa-tion of Teachers and Librarians,AFT, AFL-CIO,Local 4110,is a labor organization seeking to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Section 9(c)(1) and Sec-tion 2(6) and(7) of the Act.4.Livingstone College is a predominantly black,liberal arts institution of higher learning located inSalisbury,North Carolina.The College is made upof an undergraduate school,known as the Schoolof Arts and Sciences, and a Graduate School ofTheology,known as Hood Seminary,both ofwhich are situated at the main campus in Salisbury.The College is divided into four divisions-Busi-ness Affairs,Student Affairs,Planning and Devel-opment,and Academic Affairs-each under a divi-sion head.Above thedivision heads is the presi-iThis matter was transferred to the Board for decision because theBoard at the time was considering whether it hadjurisdiction over thisEmployer inLivingstoneCollege,Case Il-RC-4957,and the issue wasonce again being raised by the Employer in the instant case. On Novem-ber 30,1987, the Board issued a decision in Case Il-RC-4957 (286NLRB 1308) finding,inter alia, that its assertion of jurisdiction over thisEmployer was proper and not prohibited by the SupremeCourt's deci-sion inNLRB v Catholic Bishop of Chicago,440 U S490 (1979).In lightof the holding in that case,we find no merit to the Employer's assertionhere that the Board lacks jurisdiction over it.dent of LivingstoneCollege,who is responsible forthe daily operationof the school.In additionto facultyand professionalemploy-ees,LivingstoneCollege employsnumerous non-professionalemployees in various categoriesthroughout its main campus(see attached appen-dix).2 ThePetitioner seeks to represent all the Em-ployer's full-time, nonprofessional employees em-ployed at the main campus,3excludingfaculty,professional,and confidential employees,guards,and supervisors as definedin the Act.The Employercontends that the unit of all non-professional employeessought bythe Petitioner isinappropriate because it is composed of three maingroups of employees-clerical/secretarial employ-ees; buildings and grounds employees;and dormito-ry directors-which do not share a community ofinterestwith eachother and which constitute sepa-rate and distinct appropriate bargaining units. Itfurther argues that the clerical/secretarial employ-ees cannot,in any event,be included in the sameunit with the buildings and grounds employees, butmust instead be placed in a separate unit,in viewof theBoard's "long-established" policy of not in-cluding officeclericalworkers with other groupsof employees,i.e.,"manual" workers.Finally, theEmployer claims that the petitioned-for unit in-cludes employeeswho are,in its view,"technical"employees having no community of interest withthe other employees in the unit sought, and whoshould be placed in a separate unit if the Boardshould direct that an election be held.42 The appendix is a copy of P. Exh.2 containing the names and jobclassifications of employees listed on the Employer's payroll during thetime period relevant here.P.Exh 2 was produced during the hearing bythe Employer's business manager, Bobby Aldrich,pursuant to a stipula-tion of the parties.The list excludes those classified by the Employer asfaculty,professional,or supervisorys The unit is described in the petition as consisting of secretaries,cleri-cal staff,technicians,maintenance (or janitorial staff),and dormitory di-rectors.However, it is clear from the record and its brief to the Boardthat the Petitioner seeks to represent a unit of all nonprofessional employ-ees.Thus,the unit sought by the Petitioner would include the followingemployees listed in the appendix:clerical/secretanal employees;comput-er and keypunch operators, BEOG,NDSL,and workstudy coordinators,records clerk,keeper of records,laboratory assistant;dormitory directors,invoice auditors;cashier/accountant;admissionsofficer;bookstore/-canteenmanager,director/LearningCenter;administrative assistant/-development,Living Learning Centers coordinator;and buildings andgrounds employees.4 The Employer thus contends that the 13 employees listed under"OTHERS"in the attached appendix,along with the BEOG and work-study coordinators, the records clerk, and the laboratory assistant, are"technical" employees who should be excluded from any unit found ap-propriateOf the 13 employees listed under "OTHERS."the Petitionerwould include all but the following in the unit:payroll accountant, feder-al programs accountant, recruiter, and UNCF coordinator. The Petition-er would also exclude the position of recruiter,solicitation,etc, held byemployee Louise Shipman.because she is the wife of the college presi-dent and a part-time employee290 NLRB No. 41 LIVINGSTONE COLLEGEContrary to the Employer,we find that the unitsought by the Petitioner,consisting of all full-time,nonprofessional employees,isappropriatefor col-lective-bargaining purposes.In determining the ap-propriateness of a nonprofessional unit in a collegeor university environment,the Board applies therules traditionally used to determine the appropri-ateness of a unit in an industrial setting.5 In thisregard,a campus or collegewide unit, like aplantwide unit,is viewed by the Board as presump-tively appropriate under the Act.6 The burden ofproving that the interests of a given classificationof employees are so disparate from those of othersthat they cannot be represented in the same unitrests with the party challenging the unit's appropri-ateness,in this case the Employer.?The latter hasnot met its burden here.The record reveals, contrary to the Employer'scontention,that the clerical/secretarial employees,the buildings and grounds employees,and the dor-mitory directors share a strong community of inter-estwith each other and with other nonprofessionalemployees.Thus,employees in all three groups,alongwith other nonprofessional employees, re-ceive the same hospitalization coverage,pensioncoverage,medical insurance,vacation privileges,holidays,and entitlement to workmen's compensa-tion privileges.They are all subject to the samepoliciesand procedures found in the collegefaculty/staff handbook,and can attend the monthlyfaculty/staffmeetings as well as the faculty/staffretreats.8Further,allnonprofessional employeesare subject to the same hiring procedures. Thus,employees are recommended for employment bythe head of the division in which employment issought,with the college president having the finalauthority over the hiring.9There are,to be sure,some distinctions to befound among these three groups of employees. Thebuildings and grounds employees, for example, re-ceive an hourly wage for a 42-hour workweek,begin their workday at 7:30 a.m., and work one-5Cornell University,183 NLRB 329, 336 (1970);Harvard College,269NLRB 821 (1984).5 SeeCornell University,supra,where a unit similar to that petitionedfor herewas found to be appropriate.1Airco,Inc., 273 NLRB 348, 349 (1984) (employer found not to havemet its burden of showing that plant operators did not share a communi-ty of interest with the other employees in the requested plantwide unit)B Accordingto Business ManagerAldrich,buildings and grounds em-ployees are invited to attend the faculty/staff meetings and are frequentlyrepresented at these meetings by their firstline supervisorThe record issilent as to whether these employees can also attend thestaff/faculty re-treats.However, we note in this regard thatAldrich testifiedthat thebuildings and grounds employees receive the samebenefits,which pre-sumablywould include the staff/faculty retreats,as other full-time non-professional employees.i However,with respect to the buildings and grounds employees, Busi-ness ManagerAldrichtestified thathe has finalauthority over the hiringin this department.305half day on weekends,although employees in theother two groups,along with other nonprofessionalemployees,are salaried,work a 40-hour week, andhave work hours from 8 a.m. to 5 p.m. On theother hand,the dormitory directors work only 9-1/2 months of the year(to coincide with the aca-demic school year),although all other nonprofes-sional employees,including the clerical/secretarialemployees and the buildings and grounds employ-ees, are employed year round.' °These minor dis-tinctions,however,are insufficient to overcome thestrong community of interest that employees inthese three groups,aswell as all other nonprofes-sional employees,sharewith each other, or torebut the presumptive appropriateness of the col-legewide unit sought by the Petitioner.Further,the separate supervision of employees inthese three groupings and their infrequent contactwith each other generally is, in our view, notenough to negate their otherwise strong communi-ty of interests."Nor do we find any merit to theEmployer'ssuggestion that the three employeegroups cannot be included in one overall unitmerely because,if petitioned for separately, theymight arguably constitute appropriate units.Whenmaking unit determinations,the Board does notconcern itself with whether the unit petitioned foristhe onlyorthe mostappropriate unit for collec-tive bargaining;rather,the Board has held that theAct requires only that the unit requested beanap-propriate unit.12Thus,even assuming the smallergroups proposed by the Employer could be foundappropriate,the larger overall unit sought by thePetitioner here would not be rendered inappropri-ate.We also do not agree with the Employer thatthe clerical/secretarial employees cannot be includ-ed in the same unit with the other employeegroups. Although the Board ordinarily does not in-clude office clerical workers in a unit containingmanual workers because of their different inter-10 All nonprofessional employees,except for buildings and groundspersonnel,execute a"Notice of Employment Authonzdtion" contract an-nually.The buildings and grounds employees receive an hourly wagerather than a salary and are not required to execute such a contract.11 InAirca Inc.,supra, the Board found a plantwide unit appropriatenotwithstanding that employees in different classifications had little con-tactwith each other, and possessed different skills,training,and workingconditions.Compare alsoAustinCablevision,279 NLRB 535 (1986),where the Board clarified an existing clerical employees unit to includethe salesclerks who worked in a separate department,were separately su-pervised,and had no interchange or official contact with office clericalemployees.Also,Jones & Laughlin Steel Corp.,57NLRB 357 (1944),where the Board found that the different modes of pay, i.e., salary vs.hourly rate,was not enough to keep employees out of the same unit.12Morand Bras.Beverage Co.,91NLRB 409.418 (1950),enfd. 190F.2d 576(7th Cir. 1951) 306DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDests,13 it has,nevertheless,found them to be prop-erly included in such a unit in situations where theoffice clericals were shown to have strong mutualinterestswith other employee groups.114Here, therecord clearly shows that the clerical/secretarialemployees share the same interests with other em-ployees,are subject to the same personnel policies,work the same hours as most unit employees, andreceive the same fringe benefits. The record furthershows that there is frequent contact between theclerical/secretarialemployees and certain otherunit employees,i.e.,"technical"employees.Final-ly,we note that the Petitioner seeks to represent allnonprofessional employees,including the clerical/-secretarial employees, and there is no union herethat seeks to represent the clerical/secretarial em-ployees in a separate unit. 1 sWe also find no merit to the Employer's conten-tion that the BEOG coordinator,workstudy coor-dinator,records clerk,laboratory assistant,and the13 employees listed as"OTHERS"in the appen-dix, should be excluded from the unit as "techni-cal" employees.' a Initially,we note that if theseemployees are found to be technical employees, asurged by the Employer,that fact alone would notrequire their exclusion from the unitsought by thePetitioner.The Board has long held that it will notautomatically exclude technical employees fromunits of other employees whenever their placementis in issue. Rather, the Board will determine theirunit placement on the basis of an analysisof theircommunity of interest.''Here,the record shows13 This policyhas been applied most frequently in the industrial settingwhere the office clericals differ from production workers and plant cleri-cals by working in separate offices on administrative matters not directlyrelated to production See, e.g.,Beech Aircraft Corp.,170 NLRB 1595(1968),Carling Brewing Co.,126 NLRB 347 (1960)14 SeeStandardOil Ca of California,116 NLRB1762 (1956) (officeclericals included in same unit with sales employees, production andmaintenance employees,truckdrivers),SouthernMinnesotaSupply Co.,116 NLRB 968 (1956) (office clericals included in employerwide unitcontaining,inter alia,mechanics and machinists).ieGeorgetownUniversity,200 NLRB 215 (1972),cited by the Employerin support of its position that the clerical/secretarial employees should beexcluded from the unit,is factually distinguishable from the present caseand, therefore,not controllingThus,unlike here where the Petitionerseeks to represent a collegewide unit of all nonprofessional employees,the petitioner inGeorgetownUniversitywas seeking only a unit of serviceand maintenance employees.The Boardrejectedthe employer's attemptin that case to include the clerical employees in the unit sought,notingthat such a unit does not normally include office clerical employees Asstated,the Petitioner here is not seeking such a limited unit and therecord clearly establishes a strong community of interest between theclerical/secretarial employees and other employee groups.is The Board defines a "technical" employee as one who does notmeet the strict requirements of the term"professional" employee as de-fined in the Act, but whose work is of a technical nature involving theuse of independent judgment and requiring the exercise of specializedtraining usually acquired in colleges or technical schools or through spe-cial courses.Postal Service,210 NLRB 477,480 (1974).The Employer, inits brief to the Board,concedes that these employees are not professionalemployees within the meaning of the Act.17 Sheffield Corp,134 NLRB1101, 1103 (1961).that these individuals share the same community ofinterestwith other employees in the bargainingunit.Thus,they receive the same fringe benefits,18work the same hours,and are subject to the samepolicies and procedures of the faculty/employeehandbook applicable to all nonprofessional unit em-ployees.Further,these employees are hired in thesame manner and are apparently required to exe-cute a yearly notice of employment authorizationcontract.On these facts,it is clear that these indi-viduals properly belong in the unit sought by thePetitioner,regardlessof whetherthey are technicalemployees under the Act.' 9The Employerseeks to exclude from the unit asconfidential employees two secretaries in the officeof the president,VictoriaThomas and JoannaPhipps,and two secretaries in the dean'soffice,Sandra Grier and Mary Mitchell.The Petitionerseeks to include Phipps,Grier, and Mitchell in theunit but would exclude Thomas from the unit as aconfidential employee.Although the record sug-gests that all four employees perform basically thesame duties, the evidence as to the exact nature oftheir duties is conflicting and, in our view,insuffi-cient to establishwhether,at the relevant timeperiod,anyorallfourof these individuals"assist[ed] and act[ed] in a confidentialcapacity topersonswho formulate,determine, and effectuatemanagement policies inthe field oflabor relations"which would render them`confidential employees18 The Employer's business manager,Aldrich, testified that all nonpro-fessional employees,which includes these individuals,receive the samefringe benefitsHowever,Aldrich also testifiedthat employee Releford,who is listed under"OTHERS"as the director of the Learning Center,receives benefits available only to faculty members in addition to thosebenefits provided to nonprofessional employees.is The record, in any event,fails to support the Employer's claim thatthese individuals are technical employees.Thus,the recordisdevoid ofany evidence showing that these 17 individuals engage in work that canbe viewed as technical in nature requiring the exercise of independentjudgment,or that they possess and are required to have some form ofspecialized training to perform their job functions.Although we find that employee Releford is not a technical employee,we are, nevertheless,unable to determine from the record whether shecan be classified as a professional or a nonprofessional employee, as sheappears to have a community of interestwith both classifications of em-ployees.Further,we note that in the earlierLivingstone Collegecase (seefn. 1, supra),Releford's name was included in theExcelsiorlistcontainingthe namesof facultymembers,although her ballot was challenged Inlight of its holding in thatcase,the Board found it unnecessary to resolveher challenged ballot. In view of the above,we shall allow Releford tovote subject to challenge.We shall also allow employee Shipman to vote under challenge. Al-though the Petitioner claims that Shipmanis the wife ofthe college presi-dent and a part-time employee and, therefore,excludable on thesegrounds,no evidence whatsoever was produced at the hearing concern-ing Shipman's duties or work schedule.Lacking such evidence,we find itproper to allow her to vote subject to challenge.The Petitionerwould also excludeemployeesHarris,Colson, Everhart,and Chambers,listed under"OTHERS"in the appendix, from the unitbut gives no reason for seeking their exclusion There is nothing in therecord to suggest that these employees fall within any of the categoriesthat are to be excluded from the unitWe shall, accordingly, includethem in the unit with othernonprofessional employees. LIVINGSTONE COLLEGEunder the Act." SeeB. F. Goodrich Co.,115 NLRB722, 724 (1956);AssociateDay Care Services,269NLRB 178, 180-181 (1984);NLRB v. HendricksCounty Rural Electric Corp.,454 U.S. 170 (1981). Inview of the conflicting nature of the evidence pre-sented with respect to these individuals, we shallpermit them to vote under challenge.20In summary, we find that the following unit ofemployees is appropriate for collective bargaining:All full-time nonprofessional employees em-ployed by Livingstone College at its maincampus in Salisbury, North Carolina, in thefollowingclassifications:clerical/secretarialemployees; buildings and grounds employees;computer and keypunch operators; BEOG,NDSL, UNCF, and workstudy coordinators;records clerk; keeper of records; laboratory as-sistant;dormitory directors; invoice auditors;cashier/accountant; federal programs account-ant;payroll accountant; recruiter; admissionsofficer;bookstore/canteenmanager;adminis-trative assistant/development; Living LearningCenters coordinator; butexcludingall faculty,professionalandconfidentialemployees,guards and supervisors as defined in the Act.We shall direct that an election be held among em-ployees in the unit.[Direction of Election omitted from publication.]MEMBERCRACRAFT, concurring.I concur in my colleagues' finding that a unit ofall full-time, nonprofessional employees is appropri-ate herein. The interests of these employees are ad-mittedly diverse. There exists among them separatesupervision, different skills,wages, benefits, andhours and little interchange or interaction. Howev-er; the unit sought consists of all nonprofessionalemployees of the Employer.' Further, we need not20 The Petitioner would exclude from the bargaining unit employeePhyllisWells,who is employedas a secretary at Hood Seminary, on"FirstAmendment grounds of separationof Churchand State- Contraryto the concerns expressedby the Petitioner,we see no reason to excludeWells from the bargaining unit. Initially,we note thatWells is a nonpro-fessional employee employed bythe Collegeand not theAME ZionChurch whichfounded and sponsors the College As a nonprofessionalemployee,she clearly shares a strong community of interest with otherunit employees.Further,in its earlierLivingstone Collegedecision (fn. 1,supra),the Board found thatthe AME Zion Church was "not involvedwith the College in a manner which creates a significantrisk of constitu-tional infringement," noting in particular that the College was not finan-cially dependenton the ChurchiA unit of such scope is the first one deemed appropriatein Sec 9(b)of the Act, the sectionon which theBoard's authority to establishcollec-tive-bargaining unit% rests.Such a unit has invariably been found appro-priate by the Board since its earliest days See, e.g.,WesternElectricCo.,98 NLRB 1018, 1032(1952);Montefrore Hospital & MedicalCenter, 261NLRB 569, 573 (1982); see alsoNLRB v Carson Cable TV,795 F 2d 879(9th Cir 1986),inwhich the court endorsed the Board*% long held prac-tice of determining that when a labor organization seeks a broad,all-en-compassing unit, an employer's argument that smaller units are"presump-tively appropriate"or even more appropriate are unavailing Id. at 887.307determine "theonlyappropriate unit, or theulti-mateappropriate unit, or themostappropriate unit;the Act requires only that the unit be 'appropri-ate."'2On these bases and in light of the limitedevidence before the Board, I would find that theunit sought constitutes an appropriate unit.2Morand Bros BeverageCo.. 91 NLRB 409. 418 (1950), enfd 190 F 2d576 (7th Cir 1951)APPENDIXLivingstone CollegeSalisbury,North CarolinaFull-Time EmployersLISTED ON THE PAYROLL ENDINGMarch 31,1981-April 3, 1981Clerical/Secretaries/TechnicalAssistants/Staff1.RosalindBaker,Secretary-Public Relations2.BrendaBrown, Secretary-Housing3.Deborah Colbert, Records Clerk-FinancialAid4. Joann Diggs, Coordinator of BEOG-Finan-cialAid5.Grace Duncombe, Secretary-Alumni Office6.Mary Edwards, Clerical Asst.-ReproductionCenter7.Karen Ellis, Secretary-WordProcessing8.Blanche Ford, Secretary-Maintenance Dept.9.Sandra Grier, Secretary-Office of the Dean10.Elsie C. Griffin, Secretary-Business Office11.Connie Hawkes, Secretary-Co-opProgram12. JacquelineLogan,Secretary-EducationDept.13.Marva McCain, Workstudy Coordinator-Fi-nancial Aid14.Cora McCombs, Keeper of Records-Officeof theRegistrar15.Yvette McGill, Secretary-Placement Center16. JerrellMcKenzie, Secretary-Social WelfareDept.17.Dorothy Moore, Computer Operator-DataProcessing18.ShellyMartin, Secretary-InstitutionalRe-search19. Patricia Minter, Secretary-Library20.Mary Mitchell, Secretary-Office of theDean21. Lucille Phifer, Secretary-Upward Bound22. Joanna Phipps, Secretary-Office of thePresident23.JamesRainbow,Lab.Asst.-Biology&Physics24.Gertrude Robinson, Secretary-Athletics 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD25.Norma Ross, Secretary-Office of the Regis-trar26.Valiere Stifford, Secretary-Hood Seminary27.Donna Sharpe, Secretary-Library28.Angela Stackhouse, Secretary-Student Af-fairs29. Phyllis Stevenson, Secretary-Title III Office30.Vanessa Tillman, Keypunch Operator-DataProcessing31.VictoriaThomas, Secretary/Adm. Asst.-Office of the President32. PhyllisWells, Secretary-Hood Seminary33. InahWhite, Secretary-Office of Develop-ment34. Linda Williams, Secretary-Student AffairsCounselors1.Arnethia Alexander2.Peggy Bowden3.Walter HawkOthers1.Rochelle Baker,Invoice Auditor/Purchasing2.Henry Davis,Cashier/Accountant3.Richard Everhart,Federal Programs Account-ant4.Louis Chambers, Payroll Accountant5.AndrewHarris, Recruiter6.Lula Holloway, Admissions Officer7.Ruth Camp, Bookstore/Canteen8.Queen Lee, NDSL Coordinator9.Michelle Releford,Director/Learning Center10.Dorothy Colson, UNCF Coordinator11.Debra Bell, Administrative Assistant/Devel-opment12.Louise Shipman,Recruiter,Solicitations, etc.13.Viola Smith,Living-Learning Centers Coor-dinatorDormitory Directors1.Ruby A.Fleming2.Loretta Oliver3.Eula Robinson4.Timothy Dixon5. Joseph Henderson6.Anthony Stewart7.Carolyn Beatty8.Gary Curlee9.Floyd Pittman10. Samuel Moore11.Micheal Sheilds12.Morris Wiggins13.Lydia Colbert14.Mary Gibson15.Erline Johnson16.Tangy Hubbard17.Annie Thompson18.MildredMcCary,Student Union Mail Super-visorBuildings&Grounds Personnel1.ClarenceFleming,Electrician-(P-T) (Stu-dent)2.Melvin Reid,Plumber3. Isaac Wilkins,CarpenterOthers1.Helen Bennett,Custodian2.ClarenceBrown,Janitorial/Buildings3.Will Bush, Custodian4.KennethCarroll,Preventive Maintenance Of-ficer5.Walter Clayborn,Custodian6.Lelia Cuthbertson,Custodian7.Benjamin Daniels,Grounds8.Adam Eberhart,Painter9.EveretteFleming, Painter10. Brenda Hawthorne,Custodian11. Sandra Hawthorne,Custodian12. Julia Jones,Custodian13. JuliaMorrow,Custodian14.GeorgeMiller,Custodian15. SylvesterPruitt,Custodian16.Calvin Shaw,Janitorial/Buildings17.FrancesSimpson,Custodian/President'sHome18. Beulah Tate, Custodian19.Donnie Torrence,Janitorial/Grounds20.Asalee White, Custodian21. Ruth White,Custodian22.Henry Wilds, CentralReceiving23. SarahWilliams,CustodianSecurity1.Earl Hardaway,Officer2.Nathan King,Officer3. Joseph Robinson,Officer4. JerryStockton,Officer